Title: To George Washington from Major General William Heath, 17 June 1777
From: Heath, William
To: Washington, George



Dear General
Boston June 17. 1777

I have this moment received a Letter from General Putnam, in which he observes that he has just received an Express from your Excellency purporting that an Attack on the Army more immediately under your own Command was shortly expected, and requesting that Reinforcements may be forwarded as fast as possible, I shall exert my utmost endeavors to push on all such Troops as are ready. Colo. Putnam will have about 300. Men ready to march in a few days, they are waiting entirely for Cloathing, and the Commissary has assured them that it shall be ready by saturday next, several other Detachments are in the same situation. The extreem suffering of those who have marched without Cloathing discourages the Officers from the thoughts of marching their Men until they can obtain it. The Agents and Commissary of Cloathing are now exerting themselves to compleat the Cloathing, and I hope there will be no more Complaints on that Head, unless it should cause some delay; but not a moment shall be needlessly lost.
Colo. Whitcomb and Colo. Phinney are presenting some Abstracts for pay, Billeting, Mileage &c., for part of their respective Regiments for the Months of November & December 1775, whilst at Cambridge. General Ward informed me that he had wrote your Excellency on the Subject, and had inclosed you one of the Rolls. Your Excellency was pleased to write back that as you was unacquainted with the Matter it must be settled in the Northern Department. Colo. Whitcomb has Just been to Albany from whence he came last Saturday, He was told that it could not be settled there, as the matters were Transacted Here. Shall they be sent on for your Excellency’s special direction, Or shall they be settled Here? I think it is a great pity that Officers should so long neglect to settle their Accounts by which they not only embarrass themselves, but continually harrass others.

I would also beg to be informed whether the Militia now doing duty at Providence and its Vicinity are to be paid by the Continent, agreeable to the Resolve of Congress of the 10th of April last, or by the respective States who furnish them. I have the Honor to be With great respect Your Excellency’s Most Obt Servant

W. Heath

